DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The Specification does not include headings.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “a layer c based on a thermoplastic polymer”, and the claim also recites “preferably based on a polyester or based on aromatic polycarbonate” and “preferably based on a polyester” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 16-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 2011/0028601) in view of Bravet et al. (US 6,998,169) [hereinafter Bravet].
Nitta discloses a transparent multilayer article suitable for shielding a three-dimensional volume from a radiation source, comprising a substrate layer based on a thermoplastic polymer (aromatic polycarbonate) containing at least 0.001% by weight of an IR absorber (hexaboride; paragraphs [0012-0013]) other than carbon black, and at least one metal layer, which is disposed on the side of the substrate layer intended to lie on the side of the multilayer article facing away from the radiation source, since the metal layer can be applied to the inner side or to the outer side (paragraph [0113]). The thermoplastic substrate in Nitta inherently has light transmittance in the range from 380 to 780 nm of at least 3.0% determined at a layer thickness of 4 mm to DIN ISO 13468-2:2006 (D65, 10o) and a TDS value of less than 40%, determined to ISO 13837:2008 at a layer thickness of 4 mm, since the thermoplastic polymer in the substrate layer in Nitta is aromatic polycarbonate and contains at least 0.001% by weight of an IR absorber, hexaboride, which is substantially identical to that of the claimed thermoplastic substrate layer.
Nitta fails to teach the at least one metal layer comprising at least one element selected from Ag, Al, A, Pt, Fe, Cr, Sn, In, Ti, Pd, Nb, Cu, V or alloys thereof and the sum total of the thicknesses of all metal layers being 1 nm to a maximum of 30 nm, and fails to specifically teach wherein at least 60% of the substrate layer is covered by the metal layer. 
Bravet teaches that is it well known in the plastic glazing art to have a plastic glazing include thin metal layers, such as silver, having thicknesses of between 2 and 35 nm for the purpose of limiting the influx of heat by solar radiation into closed spaces or to limit the loss of heat from closed spaces (col. 4, lines 1-21). 

Furthermore, it would have been an obvious matter of design choice to modify the metal layer in Nitta to cover at least 60% of the substrate layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious.  MPEP 2144.04.
	It is to be pointed out that Nitta also teaches a protective layer (paragraph [0113]). However, claim 1 recites that protective layer (a), further layer (c) based on a thermoplastic polymer having a maximum thickness of 600 µm, and protective layer (e) are optional and therefore are not necessarily present. Since the protective layers and further layer are not necessarily present, the feature that the layers following the metal layer, in total, have a thickness of not more than 100 nm, is also disclosed in Nitta.
Regarding claim 17, the thermoplastic substrate in Nitta inherently has a TDS value of less than 30%, determined to ISO 13837:2008 at a layer thickness of 4 mm, since the thermoplastic polymer in the substrate layer in Nitta is aromatic polycarbonate and contains at least 0.001% by weight of an IR absorber, hexaboride, which is substantially identical to that of the claimed thermoplastic substrate layer.
	Regarding claim 18, Nitta discloses the IR absorber including borides (paragraph [0012]).

	Regarding claim 20, Nitta discloses the substrate layer containing 0.004% to 0.008% by weight of lanthanum hexaboride as IR absorber (paragraphs [0012-0013] and [0128-0129]).
Regarding claim 21, Nitta discloses the thermoplastic polymer in the substrate layer being aromatic polycarbonate (see abstract).
	Regarding claim 22, Nitta discloses the substrate layer containing up to 0.003% by weight of carbon black (paragraph [0097]).
	Regarding claim 23, Nitta discloses the multilayer article has a three-dimensionally shaped surface (paragraphs [0111-0112]).
	Regarding claim 24, Nitta discloses the multilayer article, apart from adhesive layers including any carrier films, does not comprise any further layers between layers b to d for bonding of the individual layers and/or any (semi)metal nitride layers and/or (semi)metal oxide layers (paragraph [0113]).  
	Regarding claim 25, Nitta discloses the three-dimensional volume to be shielded is a motor vehicle interior, the multilayer article is a bodywork part or part of a bodywork part and the radiation source is the sun (paragraphs [0001-0003] and [0111-0112]).
	Regarding claim 28, Nitta discloses the multilayer article does not comprise any further layers.
	Regarding claim 29, Nitta discloses a glazing or a glazing element comprising the multilayer article as claimed in claim 16 (paragraph [0112]).
Regarding claim 30, the limitation “wherein the glazing is a roof module having a black edge alongside the multilayer article” recites a recitation of the intended use of the claimed . 

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Bravet as applied to claim 16 above, and further in view of Meyer Zu Berstenhorst et al. (US 2011/0151218) [hereinafter Berstenhorst].
Regarding claim 26, Nitta discloses a scratch-resistant coating (hard coating layer; paragraph [0113]) and optionally a primer layer which is disposed atop the substrate layer and acts as an adhesion promoter between the scratch-resistant coating and the substrate layer (paragraph [0113]), and the substrate layer being aromatic polycarbonate (paragraph [0012]), where the substrate layer contains at least 0.001% by weight of an IR absorber, hexaboride, other than carbon black (paragraphs [0012-0013]), and at least one metal layer (paragraph [0113]). The thermoplastic substrate in Nitta inherently has light transmittance in the range from 380 to 780 nm of at least 3.0% determined at a layer thickness of 4 mm to DIN ISO 13468-2:2006 (D65, 10o) and a TDS value of less than 40%, determined to ISO 13837:2008 at a layer thickness of 4 
Nitta fails to teach the at least one metal layer comprising at least one element selected from Ag, Al, Au, Cu or alloys thereof and the sum total of the thicknesses of all metal layers being 5 nm to 20 nm; and fails to teach a scratch-resistant coating based on polysiloxane. 
Bravet teaches that is it well known in the plastic glazing art to have a plastic glazing include thin metal layers, such as silver (Ag), having thicknesses of between 2 and 35 nm for the purpose of limiting the influx of heat by solar radiation into closed spaces or to limit the loss of heat from closed spaces (col. 4, lines 1-21).
Berstenhorst teaches that it is well known in the plastic glazing art to have a scratch-resistant top coat based on polysiloxane for the purpose of providing a glazing with scratch resistance and with both an effective and lasting UV protection combined with good weathering resistance (paragraphs [0070] and [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polycarbonate glazing in Nitta to include at least one metal layer comprising silver (Ag), where the sum total of the thicknesses of all the metal layers is between 5 and 20 nm as suggested by Bravet in order to provide a glazing that limits the influx of heat by solar radiation into closed spaces or limit the loss of heat from closed spaces. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the polycarbonate glazing in Nitta with a scratch-resistant top coat based on polysiloxane as suggested by Berstenhorst in order to 
	Regarding claim 27, Nitta discloses the multilayer article comprising an adhesive layer between the substrate and the metal layer (paragraph [0113], and a layer c (pattern layer) based on a thermoplastic polyester or based on aromatic polycarbonate (paragraphs [0113-0115]).
	Regarding claim 28, Nitta discloses that the multilayer article does not have to have any further layers (paragraph [0113]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781